In an action, inter alia, to recover damages for breach of contract, the defendant Tulger Contracting Corp. appeals from a judgment of the Supreme Court, Queens County (Huttner, J.), dated July 15, 2004, which, upon its default in appearing for trial, and upon an inquest on the issue of damages, is in favor of the plaintiff and against it in the principal sum of $27,904.20.
*355Ordered that the appeal from the judgment is dismissed, with costs.
Although an appeal from a judgment brings up for review those matters which were the subject of contest at an inquest after a default (see James v Powell, 19 NY2d 249, 256 n 3 [1967]; Tun v Aw, 10 AD3d 651 [2004]; Katz v Katz, 68 AD2d 536, 540-541 [1979]), the appellant’s brief on appeal raises issues relating only to motion practice that took place, and an order that was issued, subsequent to the date of the judgment appealed from. Accordingly, the appellant’s contentions are not properly before us and may not be considered (see Wilson v Wilson, 21 AD3d 548, 549 [2005]). Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.